—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Cooperman, J.), rendered November 19, 1992, convicting him of criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s claim that the evidence was legally insufficient to prove his guilt of criminal possession of a weapon in the second degree is unpreserved for appellate review (see, CPL 470.05 [2]; People v Bynum, 70 NY2d 858). In any event, viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it is legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt is not against the weight of the evidence (see, CPL 470.15 [5]).
The sentence imposed was not excessive. Bracken, J. P., Balletta, Friedmann and Krausman, JJ., concur.